Citation Nr: 1205498	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  09-01 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1967.     

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claim.

In July 2010, the Veteran presented sworn testimony at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In September 2010, the Board remanded the Veteran's claim.  The VA Appeals Management Center (AMC) continued the previous denial of the claim in a November 2011 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.


FINDING OF FACT

The competent and probative evidence does not support a finding that a relationship exists between the Veteran's currently diagnosed low back disability and his military service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a low back disability.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in September 2010, the Board remanded this claim and ordered the agency of original jurisdiction (AOJ) to contact the Veteran in order to obtain outstanding VA treatment records as well as obtain a VA medical nexus opinion with respect to the Veteran's low back disability and associate a copy of the report with his claims folder.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the AMC contacted the Veteran in September 2010 requesting that he identify any treatment at a VA medical center that he received.  Additionally, a VA medical nexus opinion was obtained in October 2010 and a copy of the opinion was associated with the Veteran's claims folder.  The Veteran's low back disability claim was readjudicated via the November 2011 SSOC.  

Accordingly, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the effective-date element of the claim, by letters mailed in December 2006 and February 2007, prior to the initial adjudication of his claim.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim and there is no reasonable possibility that further assistance would aid in substantiating this claim.  The evidence of record includes statements from the Veteran and other individuals, the Veteran's service treatment records, as well as VA and private treatment records.  

During the July 2010 Board hearing, the Veteran discussed the severity of his low back disability.  He also indicated that he underwent treatment at a VA outpatient clinic for his low back disability in 1990 or 1994.  See the July 2010 Board hearing transcript, page 15.  As such, the AMC contacted the Veteran via a letter dated in September 2010 in order to obtain clarification as to the outstanding VA treatment records, specifically requesting that the Veteran identify which VA outpatient clinic he received treatment at.  However, as evidenced by the claims folder, the Veteran has not provided any additional response as to the outstanding VA treatment records.  

Although the absence of VA treatment records is regrettable, the Board finds that VA adjudication of the appeal may go forward without these treatment records.  Crucially, the AMC attempted to locate these records via the September 2010 letter to the Veteran.  Moreover, the Veteran had an obligation to assist VA in the development of his claim.  See Wood v. Derwinski, 1 Vet. App. 190. 192 (1991) ("the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); Olson v. Principi, 3 Vet. App. 480, 483 (1992); Hyson v. Brown, 5 Vet. App. 262 (1993) (while the VA does have a duty to assist the veteran in the development of a claim, that duty is not limitless. In the normal course of events, it is the burden of the veteran to keep the VA apprised of their whereabouts.  If he does not do so, there is no burden on the VA to "turn up heaven and earth" to find him).  The Board's decision to not remand the appeal for a second time to obtain these records is supported by the fact that it appears that the AMC made a sufficient attempt to locate the treatment records.  In any event, the record shows that updated VA treatment records were obtained and associated with the Veteran's claims folder.  Moreover, as discussed immediately below, in October 2010 VA obtained a comprehensive medical examination which is adequate for the Board to finally adjudicate the appeal.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").

The Veteran was afforded a VA examination in October 2010.  The VA examination report reflect that the examiner interviewed and examined the Veteran, reviewed his past medical history, reviewed his claims folder, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

Thus, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  Moreover, he testified at a hearing in July 2010.

Accordingly, the Board will proceed to a decision as to the issue of entitlement to service connection for a low back disability.

Service connection for a low back disability

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011). 

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran is claiming entitlement to service connection for a low back disability, which he contends is due to his military service.  As to Hickson element (1), the medical evidence of record indicates a current diagnosis of a low back disability.  Specifically, the Veteran has been diagnosed with moderate to severe spinal stenosis at the L3-4 level, post surgical and degenerative changes at L4-5 and L5-S1, left side disc protrusion at L3-4, and mild left sided canal stenosis at L4-5.  See, e.g., a MRI report from G.E.J., M.D., dated in June 2003.  Hickson element (1) is therefore met.   

With respect to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Veteran asserts that he injured his lower back in 1965 while serving aboard the USS Staten Island when he fell while climbing down a ladder that was covered with ice.  See, e.g., the July 2010 Board hearing transcript, page 3. 

The Board observes that service treatment records do not indicate that the Veteran complained of or was treated for a low back injury during his period of military service.  Further, an X-ray report of the Veteran's cervical spine and left elbow dated in August 1966 revealed normal findings.  However, the Veteran is competent to attest to experiencing such accident during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Therefore, the Veteran is competent to report the circumstances of injuring his back during his period of active military service.  

Furthermore, the Board finds that the Veteran report of falling from an ice covered latter is credible.  There is nothing in the claims folder to suggest that the Veteran did not sustain the accident as described.  On the contrary, the Veteran has submitted a supporting statement from R.M. dated in October 2006, who indicated that he served with the Veteran aboard the USS Staten Island and witnessed the Veteran's accident in the fall of 1965.  Hickson element (2) is therefore arguably met. 

Turning to crucial element (3), medical nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record supports a finding that the Veteran's current low back disability is not related to his military service.

Specifically, the Veteran was afforded a VA examination in October 2010.  In addition to the results of a current examination, the VA examiner considered the Veteran's in-service fall.  Despite the Veteran's in-service low back injury, the VA examiner concluded that, "[the Veteran's degenerative disc disease of the lumbar spine] is less likely as not (less than 50/50 probability) caused by or a result of military service."  The examiner's rationale for her conclusion was based on a review of the Veteran's claims folder, examination of the Veteran, and review of medical literature pertaining to risk factors for disc degeneration.  Further, the examiner noted the Veteran's postservice employment as a truck driver from 1968 to 1970, as a mechanic and body man from 1970 to 1976, as a mechanic from 1976 to 1977, and as a foreman on an oil rig from 1978 to 1979.  She also noted the Veteran's injury to his back while working as a foreman and subsequent surgeries on his back in 1979 and 1980.  She further opined that it is less likely than not that the herniated nucleus pulposus repairs in 1979 and 1980 were due to the fall in the military and more likely due to an acute injury incurred during the course of his various occupations from the time of his discharge from the military and further noted that his November 1967 separation examination from military service indicated normal findings.        
The October 2010 VA examination report appears to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the October 2010 VA examiner's opinion appears to be consistent with the Veteran's medical history, which is absent any symptomatology of a low back disability for several years after service and his service records which do not show complaints of or treatment for a low back disability.  Further, in rendering the opinion, the VA examiner considered the Veteran's service treatment records and his report of longstanding low back pain, and indicated that the Veteran's military service did not cause his current low back disability.   

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran has submitted lay statements by R.E., R.M., S.K., B.H., and J.J. which document the Veteran's low back symptomatology.  The Veteran as well as R.E., R.M., S.K., B.H., and J.J., while entirely competent to report the Veteran's symptoms both current and past (including low back pain), has presented no clinical evidence of a medical nexus between his diagnosed low back disability and in-service low back injury.  The Board finds that the Veteran, R.E., R.M., S.K., B.H., and J.J. as lay persons are not competent to associate any of the Veteran's claimed symptoms to his military service.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran, R.E., R.M., S.K., B.H., or J.J. have the medical training to render medical opinions, the Board must find that their contentions with regard to a medical nexus to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2011) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the statements offered by the Veteran, R.E., R.M., S.K., B.H., and J.J. in support of his own claim are not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that he has had a low back disability continually since service.  However, the first postservice evidence of complaint of, or treatment for, a low back disability is dated in November 1980.  See a VA examination report dated in November 1980.  This was more than 10 years after the Veteran left service in December 1967.  

While the Veteran is competent to report low back pain over the years since service, the Board notes that a low back disability was not reported at the time of his service discharge.  The Board finds that his current statements regarding a continuity of a low back disability since service are not credible.  His November 1967 separation examination from service as well as the October 2010 VA examination contradict any current assertion that his current low back disability was manifested during service.  There is no competent medical evidence that the Veteran complained of or was treated for a low back disability for many years after his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

Accordingly, Hickson element (3) is not met, and the Veteran's claim fails on this basis.  
 
In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disability.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a low back disability is denied.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


